Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Billings on 1/19/22.
The application has been amended as follows: 
In claim 11, the text is deleted and replaced with: “A scroll shape of a compressor that forms into a spiral shape a flow path of fluid discharged from a diffuser provided on a downstream side of the compressor in a fluid flow direction, the scroll shape being formed such that a cross-sectional area of the scroll shape is increased in a spiral manner in a winding direction on an outer circumferential side of the diffuser, 
wherein an increase degree of a ratio A/R is set to be continuously increased in a range from a winding start position to a winding end position of a scroll portion where A is a passage cross-sectional area of the scroll portion and R is a radius from a center of the compressor to a center of a passage cross section of the scroll portion, 
wherein in a graph in which a horizontal axis indicates range shift from the winding start position to the winding end position of the scroll portion and a vertical axis indicates the ratio A/R, a line shape of the ratio A/R is a continuous downward convex shape from the winding start position to the winding end position projecting toward a zero side, and 
wherein the ratio A/R at the winding start position of the scroll portion is set to be equal to or higher than 20% of the ratio A/R at the winding end position of the scroll portion.”
Claim 14, line 4 is amended as follows: “of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745